Holmes, J., dissenting.
While I have no quarrel with the syllabus as set forth in the majority opinion, I dissent due to the fact that the syllabus is not relevant to the case at bar. We are not confronted with an inferior court disregarding the mandate of a superior court as the court of appeals found that the trial court did not deviate from the remand order. Instead, the majority substitutes its judgment for that of the court of appeals. I believe the appellate court is in the best position to determine whether the trial court complied with the instructions on remand.
In the first appeal, the court of appeals ordered the trial court to conduct further proceedings “with respect to the disposition of the marital residence.” The divorce decree was revised on remand with regard to the ownership of the marital residence and apportionment of expenses and future sale proceeds from the residence. The only issue presented in the subsequent appeal was whether such revision deviated from the scope of the remand. It would seem obvious that the court of appeals, having issued the order, is in the best position to ascertain the meaning of such order and this court should not address the issue unless there is a clear abuse of discretion on the part of the appellate court.
Accordingly, I would affirm the judgment of the court of appeals.
W. Brown, J., concurs in the foregoing dissenting opinion.